83767: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35982: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83767


Short Caption:CARDER VS. DIST. CT. (CARDER)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D594477Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAngela CarderMelvin R. Grimes
							(Roberts Stoffel Family Law Group)
						


Real Party in InterestJustin CarderSeth M. Strickland
							(John Buchmiller and Associates, LLC)
						


RespondentNadin Cutter


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/12/2021Filing FeeFiling fee paid. E-Payment $250.00 from Melvin R. Grimes. (SC)


11/12/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-32559




11/12/2021AppendixFiled Appendix to Petition for Writ. (SC)21-32561




11/16/2021Notice/IncomingFiled Certificate of Service via email. (SC)21-32977




11/16/2021Notice/IncomingFiled Certificate of Service via Mail. (SC)21-32978




12/17/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG (SC)21-35982





Combined Case View